              Case 2:21-cv-00281-JCC Document 8 Filed 03/05/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         AMAN SHEKHAR NAIDU,                         CASE NO. C21-0281JLR

11                             Plaintiff,              MINUTE ORDER
                  v.
12
           CHILD PROTECTIVE SERVICES,
13
           et al.,
14
                               Defendants.
15
           The following minute order is made by the direction of the court, the Honorable
16
     James L. Robart:
17
           This case is hereby transferred to the Honorable John C. Coughenour as related to
18
     C20-1410JCC. All future pleadings shall bear the cause number C21-0281JCC.
19
     //
20
     //
21
     //
22


     MINUTE ORDER - 1
            Case 2:21-cv-00281-JCC Document 8 Filed 03/05/21 Page 2 of 2




 1        Filed and entered this 5th day of March, 2021.

 2
                                              WILLIAM M. MCCOOL
 3                                            Clerk of Court

 4                                            s/ Ashleigh Drecktrah
                                              Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
